DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-5, 11, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al (US 2015/0245758, previously cited) in view of Zahuranec et al (US 2002/0092116, previously cited) and Kasper et al (US 2010/0287716). 
Regarding claim 1, Wall teaches a body (12) comprising a body comprising: one or more sidewalls defining a front side, a back side, a top side and a bottom side of the body (figure 1); a first fluid output (28); a first air passage (114); a second air passage (112) communicatively coupled with the first air passage (fig 12); and a third air passage (unshown passage indicated in fig 5 from pump 22 expelling air); a nozzle (36) removably attached to the front side of the body (fig 1), the nozzle comprising a fourth air passage proximate the bottom side of the body (intake opening at bottom) and a fifth air passage proximate the top side of the body (110; fig 12), the fifth air passage being communicatively coupled with the fourth air passage, the nozzle being attached to the body such that the first air passage and the fifth air passage are substantially aligned (fig 12; [0038]); a handle (18) coupled with the body, the handle comprising: a base portion comprising a housing (connected to back of body 12) and a first fluid coupling (valve operated by switch 34; [0032]) communicatively coupled with the first fluid output (28); a shaft coupled with the housing of the base portion (fig 11; main part of handle integrally coupled with bottom portion housing); and a grip portion (at top) at an end of the shaft opposite the base portion; a first tank (14), the first tank comprising: a first vessel (92) configured to accommodate a fluid ([0037]); and a second fluid coupling (fig 5; indicated by connection to pump 24) communicatively coupled with the first fluid coupling (fig 5); a second tank (16) over the body, the second tank comprising: a second vessel (98) separated from the first vessel (fig 
Regarding claim 2, Wall, as modified, teaches all the elements of claim 1 as described above. Wall further teaches a fluid control switch (78) configured to be in one of a plurality of selectable positions (activated by depression), wherein the controller is configured to cause fluid contained in the first tank to be supplied to the first fluid output at a rate based on the position of the fluid control switch (last sentence of [0036]). 
Regarding claim 3, Wall, as modified, teaches all the elements of claim 2 as described above. Wall further teaches a second fluid output (32) communicatively coupled with the first fluid coupling, wherein, the first air passage and the second fluid output are configured to mate with an accessory connector (connector not positively recited as a part of the apparatus) comprising an accessory fluid coupling and an accessory connector air passage ([0040]). 
Regarding claim 4, Wall, as modified, teaches all the elements of claim 3 as described above. Wall further teaches second fluid output is located on the front side of the body such that the second fluid output is exposed if the nozzle is detached from the body (fig 1).
Regarding claim 5, Wall, as modified, teaches all the elements of claim 3 as described above. Wall further teaches an agitator (40); an agitator motor (44) communicatively coupled with the controller and configured to cause the agitator to move based on an instruction received from the controller; and a mode selection switch (76, 78) communicatively coupled with the controller, wherein if the mode selection switch is in a first position, and power is supplied to the controller, the controller is configured to cause the agitator to move and to 
Regarding claim 11, Wall, as modified, teaches all the elements of claim 1 as described above. Wall further teaches the nozzle (36) comprises a skid portion (frontmost portion of 36 shown at the top of fig 3) adjacent to the fourth air passage and at least one wheel (26) on a side of the nozzle opposite to the skid portion with the fourth air passage being between the skid portion and the at least one wheel (fig 3). 
Regarding claim 13, Wall, as modified, teaches all the elements of claim 1 as described above. Wall further teaches the nozzle (36)  is a first nozzle of a set of nozzles configured to be individually attached to the body (the second nozzle is claimed in the alternative only), the first nozzle comprises a skid portion (frontmost portion of 36 shown at the top of fig 3) adjacent to the fourth air passage and at least one wheel (26) on a side of the nozzle opposite to the skid portion with the fourth air passage being between the skid portion and the at least one wheel (fig 3).
Regarding claim 17, Wall further discloses the inlet of the vacuum motor is communicatively coupled with the third air passage by way of a hose (120; fig 13), and the first fluid coupling is communicatively coupled with the first fluid output by way of a tube (130) inside the hose (fig 13; inside 134; [0040]). 
Regarding claim 18, Wall further discloses the first air passage (114) and the second air passage (112) are on ends of a coupler removably attached to one or more sidewalls of the body (fig 12).
Regarding claim 20, Wall teaches a body comprising a housing (12) comprising; a first fluid output (28); a first air passage (114); a second air passage (112) communicatively coupled with the first air passage; and a third air passage (unshown passage indicated in fig 5 from pump 22 expelling air); a nozzle (36) removably attached to the housing (fig 1), the nozzle comprising a fourth air passage (intake opening at bottom) and a fifth air passage (110; fig 12), the fifth air passage being communicatively coupled with the fourth air passage, the nozzle being attached to the housing such that the first air passage and the fifth air passage are substantially aligned (fig 12; [0038]); a handle (18) coupled with the body, the handle comprising: a base portion (connected to back of body 12), a first fluid coupling (valve operated by switch 34; [0032]) communicatively coupled with the first fluid output (28); a shaft coupled with the base portion (fig 11; main portion coupled at 88); and a grip portion (at top) at an end of the shaft opposite the base portion; a first tank (14), the first tank comprising: a first vessel (92) configured to accommodate a fluid ([0037]); and a second fluid coupling (fig 5; indicated by connection to pump 24) communicatively coupled with the first fluid coupling (fig 5); a second tank (16) over the body, the second tank comprising: a second vessel (98) separated from the first vessel (fig 1); a sixth air passage (106) communicatively coupled with the second air passage (fig 12); a seventh air passage communicatively coupled with the third air passage (fig 5; unlabeled passage between tank 16 and pump 22); a vacuum motor (22) having an inlet communicatively coupled with the third air passage (fig 5); a fluid pump (24) in the body .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Zahuranec, and Kasper as applied to claim 5 above, and further in view of Morse et al (US 2006/0190132, previously cited).
Regarding claim 6, Wall, as modified, teaches all the elements of claim 5 as described above. Wall does not teach the controller configured to cause the vacuum motor to stop based on a determination that the agitator is jammed. Morse teaches a vacuum apparatus including a controller configured to cause the vacuum motor to stop based on a determination that the agitator is jammed ([0047] “emergency stop”; [0056] “rotating brush stall”). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to configure a controller to stop the vacuum motor of Wall when determining that the agitator is jammed in order to achieve the predictable result of preventing damage to the apparatus or a surface to be cleaned.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Zahuranec, and Kasper as applied to claim 1 above, and further in view of Coates el al (US 6681442, previously cited).
Regarding claim 9, Wall, as modified, teaches all the elements of claim 1 as described above. Wall further teaches a trigger (78) wherein the fluid pump is configured to cause the fluid to be supplied to the first fluid output based on the actuation of the trigger ([0036]). Wall does not teach a mechanical linkage or an actuator. Coates teaches a cleaning apparatus including a trigger (407); a mechanical linkage (402, 404, 406) inside the shaft extending from the trigger to the base portion of the handle (fig 10); and an actuator (410) communicatively coupled with the fluid pump (26), wherein the mechanical linkage is configured to contact an actuator (410, 416) based on an actuation of the trigger, and the fluid pump is configured to cause fluid to be supplied to the first fluid output based on the actuation of the trigger and the contact between the mechanical linkage and the actuator (col 9, lines 28-54). It is obvious to apply a known technique to a known device to yield predictable results. Therefore, It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use the trigger, linkage and actuator of Coates to control the fluid pump of Wall in order to achieve the predictable result of providing a selective flow of fluid to the surface to be cleaned as taught by Coates (col 9, lines 28-54).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Zahuranec, and Kasper as applied to claim 1 above, and further in view of Wall et al (US 2015/0245757, hereinafter ‘757, previously cited).
Regarding claim 10, Wall, as modified, teaches all the elements of claim 1 as described above. Wall does not teach an air conduit extending into the second vessel which branches into a second and third flow path. ‘757 teaches a second tank (16) comprises an air conduit (120) extending from a sixth air passage (128) to an internal portion of the second vessel of the second tank (fig 7), and the air conduit comprises a first flow path that branches into a second flow path and a third flow path (see side openings in conduit 120, shown in fig 7 and fig 1) that each communicatively couple the internal portion of the second vessel of the second tank with the sixth air passage ([0034]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the air conduit of ‘757 in the second tank of Wall in order to achieve the predictable result of deflecting air to the sides of the vessel as taught by ‘757 ([0034]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Zahuranec, and Kasper as applied to claim 1 above, and further in view of Ruffo (US 2015/0313436, previously cited).
Regarding claim 12, Wall, as modified, teaches all the elements of claim 1 as described above. Wall further teaches the nozzle comprises a skid portion (frontmost portion of 36, shown in fig 3 at the top) surrounding the fourth air passage, the nozzle having a plurality of structures (fig 3; unlabeled ribs extending downward) extending from a base of the skid portion in a direction away from the fourth air passage. Wall does not teach the skid portion is a squeegee. Ruffo teaches a floor cleaning apparatus including a squeegee (7) adjacent an air passage. It would have been obvious for a person having ordinary skill in the art at the effective .
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall, Zahuranec, and Kasper as applied to claim 1 above, and further in view of Morse (US 2006/0190132, previously cited) and Monson (US 7824456, previously cited).
Regarding claim 15, Wall teaches all the elements of claim 1 as described above. Wall does not teach a magnet, a sensor, or an alert. Morse teaches a cleaning apparatus including a sensor ([0110]) and a controller configured to cause an alert ([0043]; “visual indicator”) to be output based on the quantity of fluid accommodated within the vessel of a first tank being below a predetermined quantity (“detecting an empty cleaning fluid container” [0056]). Morse does not teach the specifics of the sensor. Monson teaches fill sensor comprising a magnet (in 91; col 4, lines 1-10) inside a vessel, the magnet being configured to float based on a quantity of the fluid accommodated within the vessel (col 4, lines 11-22) a sensor (104) being configured to detect a distance between the magnet and the sensor based on a magnetic field associated with the magnet (col 4, lines 1-22). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the controller of Morse which causes an alert based on low fluid in the vessel of the first tank, along with the floating magnet and sensor of Monson in order to achieve the predictable result of alerting a user to refill the first tank.
Regarding claim 16, Wall, as modified, teaches all the elements of claim 15 as described above. Morse further teaches the alert comprises causing a light ([0043]; “visual indicator”) on an exterior of the body coupled with the controller to turn on based on a determination that .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (2015/0245758, previously cited) in view of Wall et al (US 2015/0245757, hereinafter ‘757, previously cited), and further in view of Zahuranec et al (US 2002/0092116, previously cited) and Kasper (US 2010/0287716).
Regarding claim 19, Wall teaches a body comprising a housing (12) comprising; a first fluid output (28); a first air passage (114); a second air passage (112) communicatively coupled with the first air passage; and a third air passage (unshown passage indicated in fig 5 from pump 22 expelling air); a nozzle (36) removably attached to the housing (fig 1), the nozzle comprising a fourth air passage (intake opening at bottom) and a fifth air passage (110; fig 12), the fifth air passage being communicatively coupled with the fourth air passage, the nozzle being attached to the housing such that the first air passage and the fifth air passage are substantially aligned (fig 12; [0038]); a handle (18) coupled with the body, the handle comprising: a base portion (connected to back of body 12), a first fluid coupling (valve operated by switch 34; [0032]) communicatively coupled with the first fluid output (28); a shaft coupled with the base portion (fig 11; main portion coupled at 88); and a grip portion (at top) at an end of the shaft opposite the base portion; a first tank (14), the first tank comprising: a first vessel (92) configured to accommodate a fluid ([0037]); and a second fluid coupling (fig 5; indicated by connection to pump 24) communicatively coupled with the first fluid coupling (fig 5); a second tank (16) over the body, the second tank comprising: a second vessel (98) separated from the first vessel (fig 1); a sixth air passage (106) communicatively coupled with the second air .
Response to Arguments
Applicant's arguments filed 19 Jul 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a tube coupling the first fluid coupling with the fluid pump, a bridge inside the body, or a joint which rotates around two perpendicular axes. However, as detailed above, Zahuranec teaches coupling the first fluid coupling with the fluid pump via a tube. Additionally, the newly cited Kasper teaches a tube for coupling a fluid coupling which extends through a two-axis joint and around a bridge inside the body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other cleaning apparatuses with pivoting connections and tube couplings are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723